Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth Darniel Sweeting appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to exhaust administrative remedies and the court’s order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sweeting v. Ulep, No. 2:14-cv-00157-AWA-RJK (E.D. Va. June 29, 2016 & Aug. 15, 2016). We deny Sweeting’s motions to compel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED